Judgment, Supreme Court, Bronx County (Harold Silverman, J.), rendered September 9, 1998, convicting defendant, after a jury trial, of criminal sale of a controlled substance in or near school grounds, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility and identification. Concur — Nardelli, J. P., Mazzarelli, Lerner, Buckley and Friedman, JJ.